DETAILED ACTION
Reasons for Allowance
Claims 1, 4-8 and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Linehan (US 6,327,578, hereinafter "Linehan")
Aabye (US 9,672,508, hereinafter "Aabye")
Asai (US 8,364,793, hereinafter "Asai")
Wong (US 2013/0097078, hereinafter "Wong").
The art of Linehan generally discloses a method, system, program, and method of doing business are disclosed for electronic commerce that includes the feature of a "thin" consumer's wallet by providing issuers with an active role in each payment. This is achieved by adding an issuer gateway and moving the credit/debit card authorization function from the merchant to the issuer. This enables an issuer to independently choose alternate authentication mechanisms without changing the acquirer gateway. It also results in a significant reduction in complexity, thereby improving the ease of implementation and overall performance.
The art of Aabye generally discloses a system, apparatus, and method for processing payment transactions that are conducted using a mobile device that includes a contactless element, such as an integrated circuit chip. The invention enables the updating, correction or synchronization of transaction data maintained by an Issuer with that stored on the device. This is accomplished by using a wireless (cellular) network as a data communication channel for data provided by an Issuer to the mobile device, and is particularly advantageous in circumstances in which the contactless element is not 
The art of Asai generally discloses a first communication terminal is a communication terminal which executes an application using user data which can be output to a second communication terminal, and has a management data making section which makes management data including an access information of a server capable of transmitting the application, and a data transmitting section which transmits the user data and the management data to the second communication terminal.
The art of Wong generally discloses methods, systems, apparatus and computer program products for implementing a mobile remote payment system that allows consumers and merchants to engage in mobile remote payment transactions regardless of their registration point are described. In an embodiment, a mobile remote payment (MRP) switch computer receives from an originating service manager computer, a payment authorization request that comprises payment data, an originating service manager identifier, and a merchant identifier of a merchant. The MRP switch computer verifies the originating service manager identifier, determines that the merchant is affiliated with the receiving service manager, generates enriched payment instructions that include a switching identifier, transmits the enriched payment instructions to a receiving service manager computer, receives a payment authorization response from the receiving service manager computer that includes an electronic receipt, and transmits the payment authorization response and the electronic receipt to the originating service manager computer.
The references of Linehan, Aabye, Asai and Wong disclose as previously discussed. The references, however, do not teach at least a payment terminal… generate first payment data that includes the encrypted first data and… a list of a plurality of service IDs; a communication device… receiving the first payment data from the payment terminal; displaying the list of the plurality of service IDs of the first payment data; select a service ID from the displayed list of the plurality of service IDs… based on a user operation; replace the list of the plurality of service IDs of the first payment data with the selected service ID; generate second payment data based on the replacement of the list of the plurality of service IDs of the first payment data with the selected service ID; transmit the generated second payment data to the payment server. The combination of art can reasonably teach the general concepts recited in the claims, however they could not be combined to reasonably teach the unique solution of a payment application executing a payment transaction request from the payment terminal to the user communication device, where the payment information is secured with cryptography, and the service ID of the services provided by the payment terminal serves as authentication for the payment server. A communication device is configured to perform as a transaction processing server, receiving the payment request from the payment terminal, receive a selection of a service requested by the customer, transmit the payment information for the payment server to execute the selected service, receive the payment response from the payment server, and transmit the payment response to the payment terminal. 
Therefore, the claims of the instant application are not obvious over Linehan, Aabye, Asai and Wong for the reasons given above. Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these elements in Linehan, Aabye, Asai and Wong because the combination would not be reasonable and one of ordinary skill in the art would not be motivated to combine. 
Therefore, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.
Foreign prior art and NPL search was conducted however no relevant prior art was found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR R MARTINEZ-HERNANDEZ whose telephone number is (571)270-0658.  The examiner can normally be reached on M-F from 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK MCATEE can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERM/Examiner, Art Unit 3685

/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685